DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 1-2, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1-8 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2010/0175755 A1).

Singh teaches solid state dye-sensitized solar cells (SS-DSSC) comprising CuBO2 in various forms, including “core-shell” and “nano-couple” particles (Abstract). The “core-shell” and “nano-couple” particles are formed from TiO2-CuBO2 ([0006]). The dye-sensitized solar cells comprise a copper delafossite transparent p-type semiconductor and a dye, where the dye absorbs light and a method must be available for depositing the p-type material without dissolving or degrading the monolayer of dye on the TiO2 nanocrystallites ([0059]). Figure 11. (pg. 37) shows a prototype of the SS-DSSC, that was produced after a thin solid film of TiO2 was deposited on an electrically conductive indium tin oxide coated glass plate via spray pyrolysis. Then, a mesoporous TiO2 layer was pressed on onto the sprayed TiO2 layer. Next, TiO2 nano-powder was suspended in ethanol and sonicated using a titanium horn immersed in the suspension. The resulting slurry was spread onto the surface of the conductive indium tin oxide TiO2 2 was then dried where the loose film of particles that resulted were then pressed between two steel plates to compress the film to decrease the porosity. Next, the film of particles were dyed by immersing them into a solution of cis-bis(thiocyanate)bis(2,2-bipyridyl4,4-dicarboxylate)ruthenium(II) (also known as “N3 dye”) in ethanol. The hole collector coating was then fabricated by using a few drops of CuBO2 suspension in ethanol placed on the dyed TiO2 film and subsequently spin coating. The dyed TiO2ZCuBO2 layer was then combined with a layer of graphite for better electrical contact. ([0062]). 
Singh further teaches that typical CuBO2 thin films are nanocrystalline, with a grain size of approximately 20 nm. Singh further states that optical transmission is in excess of 50% over the measured wavelength range of 200 to 900 nm. The values of direct and indirect bandgaps were roughly 4.5 eV and 2.4 eV, respectively. Furthermore, the electrical conductivity was measured to be roughly 1.5 Scm-1. Singh further teaches that the p-type material has an estimated carrier Hall mobility of approximately 100 cm2V-1s-1, which falls within the range of the magnetic field strength required by Claim 5. The material has the general composition and stoichiometry of CuBO2 and the delafossite crystal structure. Singh also teaches that the p-type CuBO2 used in the transparent thin film transistor (TTFT) can be replaced by other p-type copper delafossite materials, such as CuAlO2,  CuGaO2 and CuInO2 ([0058]). Additionally, Singh teaches that the transparent semiconducting copper delafossite thin film may be used in a variety of devices, for example: transparent light emitting diodes (LEDs), ultraviolet (UV) detectors, solar cells, transparent transistors, etc. ([0043]).
2, or copper aluminum oxide, is used as the delafossite material, a person of ordinary skill in the art would expect that the solid state dye-sensitized solar cell of Singh would exhibit a x-ray diffraction spectrum having peaks at a diffraction angle 2-theta of 31.5 degrees or more but 32.5 degrees or less, 35.5 degrees or more but 37.5 degrees or less, or 45.5 degrees or more but 47.5 degrees or less, since this limitation characterizes a phase spectrum of copper aluminum oxide. See MPEP § 2112(V).
Finally, the limitation of Claim 6, “wherein the photoelectric conversion device is an electrophotographic photoconductor”, recites intended use and therefore does not hold any patentable weight. Alternatively, Claim 6 implies that an electrophotographic photoconductor is a type of photoelectric conversion device. Additionally, the essential subject matter is missing from Claims 7 and 8 as an electrophotographic photoconductor by itself is not enough to constitute an image forming apparatus nor a process cartridge.
















Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2010/0175755 A1), in view of Fujita (JP 2015169870 A) (references herein made with respect to English machine translation attached).

Singh teaches the photoelectric conversion device recited in Claims 1-8 as discussed above. Fujita teaches a photoconductive electrophotographic photosensitive member that contains p-type semiconductor fine particles in the surface layer ([0002]). The p-type semiconductor fine particles create a filler effect that provides a high film hardness to the surface layer, which improves durability ([0020]). Examples of the p-2, CuGaO2 and CuInO2 ([0009]). As part of an image forming apparatus, the photosensitive member, developing unit, cleaning unit, and the like may be integrally coupled as a process cartridge ([0128]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used a film comprising a delafossite-containing ceramic on a photoelectric conversion device (electrophotographic photoconductor) with the expectation of increasing the hardness of the surface layer to improve the durability of the device.

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/28/2022